UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark one) [√]ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended:March 30, 2013 or []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:000-03905 TRANSCAT, INC. (Exact name of registrant as specified in its charter) Ohio 16-0874418 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 35 Vantage Point Drive, Rochester, New York 14624 (Address of principal executive offices) (Zip Code) (585) 352-7777 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.50 par value NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes []No [√] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes []No [√] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [√]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [√]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [√] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [√] The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant on September 29, 2012 (the last business day of the registrant’s most recently completed second fiscal quarter) was approximately $36 million.The market value calculation was determined using the closing sale price of the registrant’s common stock on September 29, 2012, as reported on the NASDAQ Global Market. The number of shares of common stock of the registrant outstanding as of June 17, 2013 was 7,458,981. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s definitive proxy statement relating to the Annual Meeting of Shareholders to be held on September 10, 2013 have been incorporated by reference into Part III, Items 10, 11, 12, 13 and 14 of this report. TABLE OF CONTENTS Page(s) Part I Item 1. Business 1-10 Item 1A. Risk Factors 11-13 Item 1B. Unresolved Staff Comments 14 Item 2. Properties 14 Item 3. Legal Proceedings 14 Item 4. Mine Safety Disclosures 14 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 15 Item 6. Selected Financial Data 16 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16-23 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 24 Item 8. Financial Statements and Supplementary Data 25-43 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 44 Item 9A. Controls and Procedures 44 Item 9B. Other Information 44 Part III Item 10. Directors, Executive Officers and Corporate Governance 44 Item 11. Executive Compensation 45 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 45 Item 13. Certain Relationships and Related Transactions, and Director Independence 45 Item 14. Principal Accountant Fees and Services 45 Part IV Item 15. Exhibits and Financial Statement Schedules 45 Signatures 46 Index to Exhibits 47-49 PART I ITEM 1.BUSINESS FORWARD-LOOKING STATEMENTS This report and, in particular, the Management’s Discussion and Analysis of Financial Condition and Results of Operations section of this report, contains forward-looking statements as defined by the Private Securities Litigation Reform Act of 1995.These include statements concerning expectations, estimates, and projections about the industry, management beliefs and assumptions of Transcat, Inc. (“Transcat”, “we”, “us”, or “our”).Words such as “anticipates”, “expects”, “intends”, “plans”, “believes”, “seeks”, “estimates”, and variations of such words and similar expressions are intended to identify such forward-looking statements.These statements are not guarantees of future performance and are subject to certain risks, uncertainties and assumptions that are difficult to forecast, including, among other things, the risks and uncertainties identified by us below under “Risk Factors” in Item IA of Part I of this report.Therefore, our actual results and outcomes may materially differ from those expressed or forecast in any such forward-looking statements.Except as required by law, we undertake no obligation to publicly update any forward-looking statements, whether as a result of new information, future events or otherwise. BUSINESS OVERVIEW Transcat is a leading provider of accredited calibration, repair, inspection and compliance services and distributor of professional grade handheld test, measurement and control instrumentation.We are primarily focused on providing our products and services to the following: · The pharmaceutical industry and FDA-regulated businesses (such as biotechnology and medical device manufacturing); · Industrial manufacturing companies; · The energy industry and power, natural gas and water utility companies; · The chemical process industry; and · Other industries which require accuracy in their processes and confirmation of the capabilities of their equipment. We conduct our business through two segments: service (“Service”) and distribution (“Distribution”). Through our Service segment, we deliver precise, reliable, fast calibration and repair services.As of our fiscal year ended March 30, 2013 (“fiscal year 2013”), we operated eighteen calibration service centers (“Calibration Centers of Excellence”) strategically located across the United States, Puerto Rico, and Canada, that collectively service over 12,000 customers.All of our Calibration Centers of Excellence are covered by ISO/IEC 17025 scopes of accreditation which are believed to be among the best in the industry.Our accreditation meets many international levels of quality, consistency and reliability.See “Service Segment – Quality” below in this Item 1 for more information. Our Service segment also offers compliance services which include remediation, validation and analytical services primarily to pharmaceutical and FDA-regulated customers. These service offerings are driven by our customers’ needs to either maintain compliance with regulations and quality standards or, in the case of remediation, to regain compliance with regulations. CalTrak® is our proprietary documentation and asset management system which is used to manage both the workflow of our Calibration Centers of Excellence and our customers’ assets.With CalTrak®, we are able to provide our customers with timely calibration service while optimizing our own efficiencies.Additionally, CalTrak-Online provides our customers direct access to certificates, data, and other key documents required in the calibration process.CalTrak® has been validated to U.S federal regulations 21CFR 820.75 and 21CFR 11, which is important to the pharmaceutical and FDA-regulated industries where federal regulations can be particularly stringent.See Service Segment - CalTrak® below in this Item 1 for more information. Through our Distribution segment, we market and sell national and proprietary brand instruments to approximately 15,000 customers.Our product catalog (“Master Catalog”) and website offer access to more than 38,000 test, measurement and control instruments, including products from approximately 120 of the industry’s leading manufacturers including Fluke, GE, Emerson, Agilent, FLIR and Rosemount.In addition, we are the exclusive worldwide distributor for Transmation and Altek products.The majority of the instruments we sell require expert calibration service to ensure that they maintain the most precise measurements. Our commitment to quality goes beyond the service and products we deliver.Our sales, customer service and support teams stand ready to provide expert advice, application assistance and technical support wherever and whenever our customers need it.Since calibration is an intangible service, our customers rely on us to uphold high standards and trust in the integrity of our people and processes. 1 Among our customers, and representing 26% of our consolidated revenue, are Fortune 500/Global 500 companies.Transcat has focused on the pharmaceutical and FDA-regulated industries, industrial manufacturing, energy and utility, chemical process and other industries since our founding in 1964.We are a leading supplier of test, measurement and control instrumentation in the markets we serve.We believe our customers do business with us because of our integrity and commitment to quality service, our broad range of product and service offerings, and our asset management system, CalTrak®. Transcat was incorporated in Ohio in 1964.We are headquartered in Rochester, New York and employ more than 400 people.Our executive offices are located at 35 Vantage Point Drive, Rochester, New York 14624.Our telephone number is 585-352-7777. OUR STRATEGY Our objective is to continue to grow our Service and Distribution segments through organic revenue growth and acquisitions. Within the Service segment, our strategy is to focus on customers that rely on accredited calibration services and/or compliance services and value superior quality to maintain the integrity of their processes and/or meet the demands of regulated business environments.We focus on customers that require precise measurement capability for their manufacturing and testing processes to minimize risk, waste and defects.We leverage these strategies based on our multiple locations, highly qualified technicians and breadth of capabilities. As part of our growth strategy, we have engaged in a number of business acquisitions.During fiscal year 2013 and the fiscal year ended March 31, 2012 (“fiscal year 2012”), we completed the following acquisitions: · On January 25, 2013, we acquired 7506155 Canada Inc. and its operating subsidiary, Cal-Matrix Metrology Inc. (collectively “Cal-Matrix”).Cal-Matrix is a provider of commercial and accredited calibration and coordinate measurement inspection services to customers throughout Canada and has locations in Burlington, Ontario and Montreal, Quebec. · On July 16, 2012, we acquired substantially all of the assets of Anacor Compliance Services, Inc. (“Anacor”), a nationally recognized provider of specialized analytical, calibration, validation and remediation services to the life science sector. · On September 8, 2011, we acquired the calibration services division of Newark Corporation (“Newark”), a provider of calibration and repair services to customers located primarily in Arizona, Colorado and Tennessee. · On April 5, 2011, we acquired substantially all of the assets of CMC Instrument Services, Inc. (“CMC”), a Rochester, New York-based provider of dimensional calibration and repair services. Our acquisition strategy primarily targets service businesses that expand our geographic reach and leverage our infrastructure while also increasing the depth and/or breadth of our service capabilities.Our acquisition strategy is focused on service businesses, and we expect that the growth rate of our Service segment should exceed that of our Distribution segment over the long term. Our Distribution segment growth strategy is to be the premier distributor of leading hand-held test and measurement equipment.In support of this strategy, we continuously add new vendors and products to ensure a market leadership position.We have access to over 38,000 products through our vendor relationships with the goal to service all of our customers’ test and measurement instrumentation needs. We believe our combined Distribution and Service segment offerings, experience, technical expertise and integrity create a unique and compelling value proposition for our customers.We strive to differentiate ourselves and build barriers to competitive entry by offering the best products and services, and integrating those products and services to benefit our customers’ operations and lower their costs. Through our acquisition of Anacor, we have expanded our service offerings and are now able to provide a more complete suite of services to pharmaceutical and FDA-regulated customers.By adding analytical, validation and remediation services to our service offerings, we are able to further integrate into our customers’ processes. 2 SEGMENTS We service our customers through two business segments:Service and Distribution. See note 7 of our Consolidated Financial Statements in this report for financial information for these segments.We serve approximately 12,000 and 15,000 customers through our Service and Distribution segments, respectively. While some customers are served by both of our business segments, no customer or controlled group of customers accounted for 10% or more of our total consolidated revenue in either fiscal year 2013 or 2012. The loss of any single customer would not have a material adverse effect on our business, cash flows, balance sheet, or results of operations. We concentrate on attracting new customers and also on cross-selling to existing customers to increase our total revenue.Our revenue from customers in the following geographic areas during the periods indicated, expressed as a percentage of total revenue, is as follows: FY 2013 FY 2012 United States 91
